IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


VALLEY COMMUNITY BANK,                 : No. 518 MAL 2014
INCORPORATED AS                        :
COMMONWEALTH BANK, TO THE USE          :
OF OSPREY PORTFOLIO, LLC.              : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
             v.                        :
                                       :
                                       :
TODD J. O'MALLEY; PETER T.             :
O'MALLEY                               :
                                       :
                                       :
PETITION OF: TOOD J. O'MALLEY          :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED.